DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Applicant’s submission filed 07 June 2022 [hereinafter Response], where:
The Specification has been amended.
Claims 1-5, 9, and 10, are amended.
New claims 11-13 are presented for examination.
Claims 1-13 are pending.
Claims 1-13 are rejected.
Examiner notes foreign priority is claimed to JP2018-151867, filed 10 August 2018. A certified copy of this paper electronically retrieved by the USTPO from a participating IP Office on 09 September 2019. Accordingly, receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Information Disclosure Statement
3.	An information disclosure statement was submitted on 27 January 2022. The submission complies with the provisions of 37 CFR 1.97. Accordingly, the Examiner considered the information disclosure statement.
Specification
4.	The objection to the title of the invention is WITHDRAWN in view of the Applicant’s amendment to the title. 
Claim Rejections - 35 U.S.C. § 112(b)
5.	The rejections to claims 1-10 under Section 112(b) are WITHDRAWN in view of the Applicant’s amendments to the claims.
Claim Rejections - 35 U.S.C. § 101
6.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
7.	Claims 1-13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites an apparatus, which is an article of manufacture, and thus one of the four statutory categories of patentable subject matter. However, claim 1 further recites the limitations of “specify the first condition . . . and specify the prediction model corresponding to the first condition,” “determine whether updating of the first prediction model is required . . . ,” and “determine whether the second classification rule is improved . . . .” These limitations recite a mental process, one of the groupings of abstract ideas. MPEP § 2106.049(a)(2). The claim recites additional limitations of to “calculate a predicted value of consumed energy,” “calculate an error of the first prediction model . . . ,” and “calculate an evaluation value of the first classification rule . . . .” These limitations recite a mathematical concept, another of the groupings of abstract ideas. MPEP § 2106.04(a)(2). Thus, claim 1 recites an abstract idea.
The abstract idea of claim 1 is not integrated into a practical application, because the only other additional elements beyond the identified judicial exception recited in the claim are (i) first and second processing circuitry, a mobile apparatus, a server, an information device, and a memory, and (ii) limitations reciting “acquire a first of traveling data . . . .,” “read a first classification rule . . . , a plurality of first conditions are associated with a plurality of first prediction models . . . ,” “acquire an actual value of the consumed energy . . . ,” “generate by updating the first classification rule based on a second of the traveling data acquired when the updating of the first classification rule is determined to be required . . . ,” and “employ the second classification rule . . . .” Applying the abstract idea to generic computer components (i.e. processing circuitry, mobile apparatus, server, information device, memory) does not represent a practical application of the abstract idea. MPEP § 2106.04(d). Further, insignificant extra-solution activities of reading, acquiring, updating, and employing of data, or generally linking the abstract idea to the intended use of employing a classification rule, do not impose meaningful limits on the judicial exception, (MPEP 2106.04(d)(2)), and cannot integrate the judicial exception into a practical application. Therefore, claim 1 is directed to the abstract idea. 
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Generally linking the abstract idea to a field of use (that is, specifying the intended use of the classification rules) does not provide an inventive concept. MPEP § 2106.05(h). Also, execution on generic computer components cannot provide significantly more than the abstract idea itself. MPEP § 2106.05(d). Also further, there is no nexus between the field-of-use and generic computer components which, when taken in combination, could provide an inventive concept nor significantly more than an abstract idea. Therefore, claim 1 is subject-matter ineligible. 
Claim 2 is dependent upon claim 1, and only recites additional elements of (i) when updating . . . is determined not to be required, the second processing circuitry is configured to determine whether updating of at least one of the plurality of first prediction models is required based on the second of the traveling data . . . ,” which limitation recites a mental process, one of the groupings of abstract ideas. MPEP § 2106.049(a)(2), and (ii) “to generate a third prediction model used instead of the least one first prediction model . . . ,” which limitation recites a mathematical concept, another of the groupings of abstract ideas. MPEP § 2106.04(a)(2). Therefore, the claim is subject-matter ineligible. 
Claim 3 is dependent upon claim 1, and only recites additional elements of “to evaluate performance of the first prediction and performance of the second prediction based on actual values of consumed energy,” “to determine to use the second classification rule in prediction of consumed energy for the mobile apparatus when the second processing circuitry determines that the performance of the second prediction is higher than the performance of the first prediction,” and “determine to use the first classification rule in prediction of consumed energy consumed for the mobile apparatus when the second processing circuitry determines that the performance of the first prediction is higher than the performance of the second prediction,” which limitation recites a mental process, one of the groupings of abstract ideas. MPEP § 2106.049(a)(2), and “to perform first prediction of consumed energy for the mobile apparatus using the first classification rule,” and “to perform second prediction of consumed energy for the mobile apparatus using the second classification rule,” which is to applying the abstract idea to generic computer components (i.e. processing circuitry, mobile apparatus, server, information device, memory) and does not represent a practical application of the abstract idea. MPEP § 2106.04(d). Therefore, the claim is subject-matter ineligible. 
Claim 4 is dependent upon claim 3, and only recites the limitation “to perform the first prediction and the second prediction using a third of the traveling data acquired after the second classification rule is generated,” which does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. That is, the limitations merely provide additional specificity to the abstract idea of applying the predictions to a third of the traveling data, which does not impose meaningful limits on the judicial exception, (MPEP 2106.04(d)(2)), and cannot integrate the judicial exception into a practical application. Therefore, the claim is directed to the abstract idea. 
Claim 5 is dependent upon claim 4, and only recites the limitation of “to perform the first prediction and the second prediction further using a fourth of the traveling data acquired before the second classification rule is generated,” which does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. That is, the limitations merely provide additional specificity to the abstract idea of applying the predictions to a fourth of the traveling data, which does not impose meaningful limits on the judicial exception, (MPEP 2106.04(d)(2)), and cannot integrate the judicial exception into a practical application. Therefore, the claim is directed to the abstract idea. 
Claim 6 is dependent upon claim 1, and only recites the limitation of “the first classification rule is a decision tree . . . and/or wherein the second classification rule is a decision tree . . . .” The claim merely recites more details or specifics of the abstract idea implementing the classification rules as “decision tree,” and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to the claim 1.
Claim 7 is dependent upon claim 1, and only recites that “at least one of the plurality of first prediction models or at least one of the plurality of second prediction models is a sum of a plurality of types of models.” The claim merely recites more details or specifics of the abstract idea implementing the prediction models are “a sum of a plurality of types of models,” and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to the claim 1.
Claim 8 is dependent upon claim 1, and only recites that “the travelling state of the mobile apparatus includes an operation condition of the mobile apparatus, characteristics of the mobile apparatus and a value indicating a mobile environment of the mobile apparatus.” The claim merely recites more details or specifics of the abstract idea implementing the operation condition of claim 1, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to the claim 1.
Claim 9 recites a method, which is a process, and thus one of the four statutory categories of patentable subject matter. However, claim 9 further recites the limitations of “specifying the first condition . . . and specifying the prediction model corresponding to the first condition,” “determining whether updating of the first prediction model is required . . . ,” and “determining whether the second classification rule is improved . . . .” These limitations recite a mental process, one of the groupings of abstract ideas. MPEP § 2106.049(a)(2). The claim recites additional limitations of to “calculating a predicted value of consumed energy,” “calculating an error of the first prediction model . . . ,” and “calculating an evaluation value of the first classification rule . . . .” These limitations recite a mathematical concept, another of the groupings of abstract ideas. MPEP § 2106.04(a)(2). Thus, claim 9 recites an abstract idea.
The abstract idea of claim 9 is not integrated into a practical application, because the only other additional elements beyond the identified judicial exception recited in the claim are (i) first and second processing circuitry, a mobile apparatus, a server, an information device, and a memory, and (ii) limitations reciting “acquiring a first of traveling data . . . .,” “reading a first classification rule . . . , a plurality of first conditions are associated with a plurality of first prediction models . . . ,” “acquiring an actual value of the consumed energy . . . ,” “generating a second classification rule by updating the first classification rule based on a second of the traveling data acquired when the updating of the first classification rule is determined to be required . . . ,” and “employing the second classification rule . . . .” Applying the abstract idea to generic computer components (i.e. processing circuitry, mobile apparatus, server, information device, memory) does not represent a practical application of the abstract idea. MPEP § 2106.04(d). Further, insignificant extra-solution activities of reading, acquiring, updating, and employing of data, or generally linking the abstract idea to the intended use of employing a classification rule, do not impose meaningful limits on the judicial exception, (MPEP 2106.04(d)(2)), and cannot integrate the judicial exception into a practical application. Therefore, claim 9 is directed to the abstract idea. 
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Generally linking the abstract idea to a field of use (that is, specifying the intended use of the classification rules) does not provide an inventive concept. MPEP § 2106.05(h). Also, execution on generic computer components cannot provide significantly more than the abstract idea itself. MPEP § 2106.05(d). Also further, there is no nexus between the field-of-use and generic computer components which, when taken in combination, could provide an inventive concept nor significantly more than an abstract idea. Therefore, claim 9 is subject-matter ineligible.
Claim 10 recites a non-transitory computer readable medium, which is an article of manufacture, and thus one of the four statutory categories of patentable subject matter. However, claim 10 further recites the limitations of “specifying the first condition . . . and specifying the prediction model corresponding to the first condition,” “determining whether updating of the first prediction model is required . . . ,” and “determining whether the second classification rule is improved . . . .” These limitations recite a mental process, one of the groupings of abstract ideas. MPEP § 2106.049(a)(2). The claim recites additional limitations of to “calculating a predicted value of consumed energy,” “calculating an error of the first prediction model . . . ,” and “calculating an evaluation value of the first classification rule . . . .” These limitations recite a mathematical concept, another of the groupings of abstract ideas. MPEP § 2106.04(a)(2). Thus, claim 10 recites an abstract idea.
The abstract idea of claim 10 is not integrated into a practical application, because the only other additional elements beyond the identified judicial exception recited in the claim are (i) a non-transitory computer readable medium having a computer program stored therein which causes a computer to perform processes, (ii) a mobile apparatus, a server, an information device, and a memory, and (iii) limitations reciting “acquiring a first of traveling data . . . .,” “reading a first classification rule . . . , a plurality of first conditions are associated with a plurality of first prediction models . . . ,” “acquiring an actual value of the consumed energy . . . ,” “generating a second classification rule by updating the first classification rule based on a second of the traveling data acquired when the updating of the first classification rule is determined to be required . . . ,” and “employing the second classification rule . . . .” Applying the abstract idea to generic computer components (i.e. a non-transitory computer readable medium, mobile apparatus, server, information device, memory) does not represent a practical application of the abstract idea. MPEP § 2106.04(d). Further, insignificant extra-solution activities of reading, acquiring, updating, and employing of data, or generally linking the abstract idea to the intended use of employing a classification rule, do not impose meaningful limits on the judicial exception, (MPEP 2106.04(d)(2)), and cannot integrate the judicial exception into a practical application. Therefore, claim 10 is directed to the abstract idea. 
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Generally linking the abstract idea to a field of use (that is, specifying the intended use of the classification rules) does not provide an inventive concept. MPEP § 2106.05(h). Also, execution on generic computer components cannot provide significantly more than the abstract idea itself. MPEP § 2106.05(d). Also further, there is no nexus between the field-of-use and generic computer components which, when taken in combination, could provide an inventive concept nor significantly more than an abstract idea. Therefore, claim 10 is subject-matter ineligible.
Claim 11 is dependent from claim 1, and merely recites the further limitation that “determines that the second classification rule is improved from the first classification rule when an evaluation value obtained using the second classification rule is lower than the evaluation value obtained using the first classification rule.” This limitation recites a mental process, one of the groupings of abstract ideas. MPEP § 2106.049(a)(2). Also, the claim merely recites more details or specifics of the abstract idea of determining an improvement of claim 1, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 1.
Claim 12 is dependent from claim 1, and merely recites the further limitation that “determines to update the first classification rule when the evaluation value is more than a threshold, and determines not to update the first classification rule when the evaluation value is lower than or equal to the threshold.” This limitation recites a mental process, one of the groupings of abstract ideas. MPEP § 2106.049(a)(2). Also, the claim merely recites more details or specifics of the abstract idea of determining an improvement of claim 1, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 1.
Claim 13 depends from claim 1, and recites the characteristics where “the evaluation value is an average value of errors, a maximum value of errors, or a minimum value of errors or a medium value of errors.” Also, the claim merely recites more details or specifics of the abstract idea of the evaluation value of claim 1, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 1.
Claim Rejections - 35 U.S.C. § 103
8.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claims 1 and 8-10 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20150151637 to Suzuki et al. [hereinafter Suzuki] in view of US Published Application 20060074829 to Aklilu et al. [hereinafter Aklilu].
Regarding claims 1, 9 and 10, Suzuki teaches [a]n information processing apparatus (Suzuki, Claim 1), an information processing method (Suzuki ¶ 0160), and [a] non-transitory computer readable medium having a computer program stored therein which causes a computer to perform processes (Suzuki Figs. 1 & 2) comprising:
first processing circuitry configured to acquire a first of traveling data (Suzuki ¶ 0092 teaches various kinds of data that constitute the driver information are calculated and formatted by the data formatting unit 11 based on EV running log data acquired from the history data storage unit 20a of the external apparatus 20. (that is, to acquire a first of traveling data)
[Examiner notes that per the Specification, “traveling data” is the traveling data is generated by associating power consumption in a certain traveling section (section between the supply points), weather information (such as a temperature) at traveling date and time of the route, and geographical information (such as a distance and a gradient) of route of a certain traveling section, and the traveling data is set as the learning data (Specification at p. 15, line 36, to p. 16, line 5)]) including a plurality of features of a mobile apparatus from a server or an information device, the first of the traveling data depending on a travelling state of the mobile apparatus (Suzuki, ¶ 0079 & Fig. 4 teaches [a] system arrangement of the [electric vehicle] running consumed power amount estimation apparatus (Examiner annotations in dashed boxes):

    PNG
    media_image1.png
    641
    880
    media_image1.png
    Greyscale

Suzuki ¶ 0158 teaches the traffic state in the traffic information does not particularly change depending on the date, and the knowledge extraction unit 13 can specify a traffic state having a similar characteristic affecting power consumption of the EV based on a day of week and a time zone represented by traffic information (that is, the first of the traveling data depending on a travelling state of the mobile apparatus), wherein the plurality of features includes at least speed of the mobile apparatus and temperature in a driving environment of the mobile apparatus (Suzuki ¶ 00193 teaches consumed power amount of the EV depends on the weather state such as the atmospheric temperature; Suzuki ¶ 0204 teaches [t]he driver model parameters (that is, the plurality of features) are, for example, the average speed of the driver, the average accelerator acceleration, the average braking acceleration, the acceleration / deceleration, and the like (that is, the plurality of features includes at least speed of the mobile apparatus and temperature in a driving environment of the mobile apparatus)); and
second processing circuitry configured to:
read a first classification rule from a memory (Suzuki ¶ 0129 & Fig. 12 teach a list of grouping rules (Examiner annotations in text boxes):

    PNG
    media_image2.png
    220
    777
    media_image2.png
    Greyscale

Also, Suzuki ¶ 0128 teaches [g]rouping rules extracted (that is, to “extract” is to read a first classification rule from memory)) from the above-described viewpoint of grouping will be explained as the model knowledge) wherein, in the first classification rule, a plurality of first conditions are associated with a plurality of first prediction models for the consumed energy (Suzuki ¶ 0012 teaches a road corporation needs to predict (that is, the “needs to predict” are prediction models) the charging action of the driver who is driving the EV running on the road; Suzuki ¶ 0015 teaches “[c]onsumed power amount” represents the amount of power consumed by the EV and is used in, for example, an expression “estimation (that is, prediction) of a consumed power amount”. “Power consumption” represents a phenomenon that the EV consumes power and is used in, for example, an expression “power consumption model”), the first conditions are conditions defined based on at least one of the plurality of features, and the first prediction models include at least one variable corresponding to at least one of the plurality of features (Suzuki ¶¶ 0123-24 teaches at least a “first parameter” and a “second parameter,” (that is, the “parameters” of Suzuki are a plurality of features of the traveling data), in that where the first parameter [is] used to compensate for road information about a road piece (that is, a “road piece” is at least one variable) belonging to a predetermined road piece group based on the consumed power amount information . . . . The second parameter is the consumed power amount information of each of a plurality of EVs),
specify the first condition which the first of the traveling data satisfies in the first classification rule (Suzuki ¶ 0161 & Fig. 21 teaches consumed power estimation (Examiner annotations in dashed boxes):

    PNG
    media_image3.png
    673
    797
    media_image3.png
    Greyscale

[in which the] consumed power amount estimation unit 15 receives information at the consumed power amount estimation time concerning consumed power amount estimation from the external system 30 . . . and selects a group that matches (that is, the “information” and “matches” is the first of the traveling data satisfies in the first classification rule)) and specify the prediction model corresponding to the specified first condition (Suzuki ¶ 0163 teaches the consumed power amount estimation unit 15 specifies the parameters of each group (that is, each “group rule,” which is specify the prediction model) as shown in FIGS. 16, 17, 18, 19, and 20 (step S25) ),
calculate a predicted value of consumed energy of the mobile apparatus based on the specified prediction model and the first of the traveling data (Suzuki ¶ 0163 teaches [t]he consumed power amount estimation unit 15 calculates the estimated value (that is, a predicted value) of the consumed power amount of the EV using these parameters (step S26). The external system 30 can estimate the estimated value of the runnable distance of the EV based on the estimated value of the consumed power amount; (Suzuki ¶ 0164 teaches calculating the estimated value of the consumed power amount according to this embodiment is

    PNG
    media_image4.png
    68
    473
    media_image4.png
    Greyscale

(that is, calculate a predicted value of the consumed energy of the mobile apparatus based on the specified prediction model and the first of the traveling data)),
acquire an actual value of the consumed energy of the mobile apparatus from the server or the information device (Suzuki ¶ 0124 teaches consumed power amount information of each of a plurality of EVs belonging to a predetermined vehicle group . . . having similar characteristics (for example, EV running power consumption information data) concerning power consumption as the consumed power amount information extracted by the knowledge extraction unit 13 (that is, “consumed power amount information” is acquire an actual value of the consumed energy of the mobile apparatus from the server or the information device)),
calculate an error of the first prediction model (Suzuki ¶¶ 0074-76 teaches determining accuracy of estimation error (that is, calculate an error of the first prediction model)) . . . ,
calculate an evaluation value of the first classification rule based on a plurality of the errors calculated for the first prediction models in the first classification rule (Suzuki, Fig. 3, teaches example of the procedure of knowledge extraction by a knowledge extraction unit 13 of the EV running consumed power amount estimation apparatus:

    PNG
    media_image5.png
    766
    624
    media_image5.png
    Greyscale

Suzuki ¶ 0075 that [i]f the accuracy of estimation error in data division of this time is not confirmed to have improved relative to data division of the previous time (NO in step S13), or if parameters that satisfy the target accuracy of estimation error cannot be estimated (NO in step S14), and the analysis count does not exceed a predetermined value (NO in step S16), the knowledge extraction unit 13 regenerates groups by subdividing or merging the groups based on the estimation error (step S17). The knowledge extraction unit 13 then performs the same procedure as that from step S12), and determine whether updating of the first prediction model is required based on the evaluation value (Suzuki ¶ 0075 teaches the analysis count (that is, evaluation value) does not exceed a predetermined value (NO in step S16), the knowledge extraction unit 13 regenerates groups (that is, updating of the first prediction model) by subdividing or merging the groups based on the estimation error (step S17) (that is, determine whether updating of the first prediction model is required based on the evaluation value)),
* * *
Though Suzuki teaches determining the accuracy of parameter estimations, or estimation errors, and the storing of such estimations when the accuracy has improved, Suzuki does not explicitly teach -
calculate an error . . . based on a difference between the predicted value of the consumed energy and the actual value of the consumed energy of the mobile apparatus,
* * *
generate a second classification rule by updating the first classification rule based on a second of the traveling data acquired after the first of the traveling data is acquired when the updating of the first classification rule is determined to be required, wherein, in the second classification rule, a plurality of second conditions correspond to a plurality of second prediction models for consumed energy, and the second conditions are conditions defined based on at least one of the plurality of features, and 
determine whether the second classification rule is improved from the first classification rule based on the evaluation value, and employ the second classification rule instead of the first classification rule only when the second classification rule is improved from the first classification rule.
But Aklilu teaches -
* * *
calculate an error . . . based on a difference between the predicted value . . . and the actual value . . . (Aklilu ¶ 0006 teaches [d]uring the testing phase, the object classification model derived in the training phase is utilized to predict the classes of a set of testing objects. The object classes predicted by the object classification model (that is, the predicted value) are subsequently compared (that is, “compared” is to the true object classes (that is, the actual value) to determine the accuracy of the object classification model),
* * *
generate a second classification rule (Aklilu, Fig. 3, teaches a rule table:

    PNG
    media_image6.png
    506
    827
    media_image6.png
    Greyscale

Aklilu ¶ 0020 teaches rule table 30 includes multiple rules, such as rules 31a-31n. Each of rules 31a-31n is identified by a rule number stored in a rule identifier field 32) by updating the first classification rule based on a second of the . . . data (Aklilu ¶ 0023 teaches the set of field object classifications is combined with the set of field data to be fed into the training algorithm again to generate (that is, update the first classification rule) a second object classification mode) acquired after the first of the . . . data is acquired when the updating of the first classification rule is determined to be required (Aklilu ¶ 0018 teaches [p]erformance assessment process 17 evaluates the performance of a given object classification model for a given domain dataset described by a set of meta-features (that is, the “set of meta-features” is an evaluation value, and after the first of the . . . data is acquired when the updating of the first classification rule is determined to be required), and then stores the results in performance datasets 14. Rules of experience generation process 18 evaluates performance datasets 14 in order to modify or extend the rules currently stored within rules of experience tables 15), wherein, in the second classification rule, a plurality of second conditions correspond to a plurality of second prediction models . . . , and the second conditions are conditions defined based on at least one of the plurality of features (Aklilu ¶ 0020 teaches that [e]ach of rules 31a-31n is associated with a condition stored in a rule condition field 33 (that is, “pressure” and “temperature” of rule 2 are a plurality of second conditions that pertain to “weather,” and are a plurality of second conditions correspond to a plurality of second prediction models). In addition, each of rules 31a-31n is associated with a bias (or outcome) stored in a bias field 34 (that is, to have multiple rules is to generate a second rule)), and 
determine whether the second classification rule is improved from the first classification rule based on the evaluation value (Aklilu ¶ 0006 teaches [d]uring the testing phase, the object classification model derived in the training phase is utilized to predict the classes of a set of testing objects. The object classes predicted by the object classification model are subsequently compared to the true object classes (that is, actual values) to determine the accuracy of the object classification model; Aklilu ¶ 0023 teaches [t]he prediction accuracy of the second object classification model should be better than the prediction accuracy of the first object classification model (that is, ), and employ the second classification rule instead of the first classification rule only when the second classification rule is improved from the first classification rule (Aklilu ¶ 0023 teaches [t]he second object classification model can be utilized for predicting object classifications (that is, employ the second classification rule instead of the first classification rule)).
Suzuki and Aklilu are from the same or similar field of endeavor. Suzuki teaches consumed power amount estimation apparatus to estimate a power amount necessary for an electric vehicle based on a parameter used to compensate for information affecting power consumption by running of the electric vehicle based on consumed power amount information. Aklilu teaches general, non-contextual, generation of object classification models directed to generating a second object classification model. Accordingly, a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of Suzuki pertaining to consumed power amount estimation apparatus with the second object classification model of Aklilu. 
The motivation for doing so is to provide for an object classification model to be reconfigured and adapt to new experiences. (Aklilu ¶ 0007).
[Examiner notes that the term "processing circuitry" and “non-transitory compute readable medium,” and “computer program” as recited in Applicant's claims are interpreted to be a well-known hardware structures.]
Regarding claim 8, the combination of Suzuki and Aklilu teaches all of the limitations of claim 1, as described above in detail. 
wherein the travelling state of the mobile apparatus (Suzuki, Fig. 11, (Examiner annotations in dashed-boxes):

    PNG
    media_image7.png
    707
    664
    media_image7.png
    Greyscale

includes an operation condition of the mobile apparatus, characteristics of the mobile apparatus and a value indicating a mobile environment of the mobile apparatus (Suzuki ¶¶ 0119-21).
12.	Claims 2, 6, and 11-13 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20150151637 to Suzuki et al. [hereinafter Suzuki] in view of US Published Application 20060074829 to Aklilu et al. [hereinafter Aklilu] and US Published Application 20150269195 to Aisu et al. [hereinafter Aisu].
Regarding claim 2, the combination of Suzuki and Aklilu teaches all of the limitations of claim 1, as described in detail above. 
Aklilu teaches -
* * *
and wherein the second processing circuitry is configured to generate a third prediction model used instead of the least one first prediction model for which the updating is determined, based on the second of the traveling data, when the updating of the at least one of the plurality of first prediction models is determined to be required.
Though Suzuki and Aklilu teach the features of a self-adaptive learning process that identifies the best object classification model for a given domain dataset, and to generate (that is, update the first classification rule) another object classification model based on an evaluation of the performance of a given object classification model, the combination of Suzuki and Aklilu does not explicitly teach -
wherein, when the updating of the first classification rule is determined not to be required, the second processing circuitry determines is configured to determine whether updating of at least one of the plurality of first prediction models is required based on the second of the traveling data acquired after the first of the traveling data is acquired, and
* * *
But Aisu teaches -
wherein, when the updating of the first classification rule is determined not to be required (Aisu ¶ 0051 teaches the selector 107 selects, as a check target data set, a data set where the number of identical labels among a plurality of labels provided to the data set is a predetermined number or the percentage of identical labels among the plurality of labels is less than or equal to a predetermined percentage; also, Aisu ¶ 0055 teaches that [t]he selector 107, for example, sets a high priority to a check target data set with a large degree of label variation (in other words, a “low priority” is the updating of the first classification rule is determined not to be required)), the second processing circuitry is configured to determine whether updating of at least one of the plurality of first prediction models is required based on the second of the traveling data acquired after the first of the traveling data is acquired (Aisu ¶ 0064 teaches that the determination model update process of FIG. 7 is a process which is periodically repeated during the operation of the system (that is, “periodically repeated” occurs based on the second of the traveling data acquired after the first of the traveling data is acquired); Aisu ¶ 0051 teaches the selector 107 selects a check target data set by comparing the degree of label variation of each data set with a predetermined threshold value (that is, configured to determine) , and
* * *
Suzuki, Aklilu, and Aisu are from the same or similar field of endeavor. Suzuki teaches consumed power amount estimation apparatus to estimate a power amount necessary for an electric vehicle based on a parameter used to compensate for information affecting power consumption by running of the electric vehicle based on consumed power amount information. Aklilu teaches general, non-contextual, generation of object classification models directed to generating a second object classification model. Aisu teaches updating the models based on periodically repeating a comparison of a check target data set and the label obtained on a priority basis. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of Suzuki and Aklilu pertaining to consumed power amount estimation apparatus rule updates with the periodically repeating an accuracy comparison with a check target data set of Aisu. 
The motivation for doing so is to improve accuracy of determinations by classification models using labels or data features that are difficult-to-uniquely identify as a check target data set and using the set to update the determination models. (Aisu ¶ 0050).
Regarding claim 6, the combination of Suzuki and Aklilu teaches all of the limitations of claim 1, as described above in detail. 
Though Suzuki and Aklilu teach the features of a self-adaptive learning process that identifies the best object classification model for a given domain dataset, and to generate (that is, update the first classification rule) another object classification model based on an evaluation of the performance of a given object classification model, the combination of Suzuki and Aklilu does not explicitly teach -
wherein the first classification rule is a decision tree, the plurality of first prediction models are associated with a plurality of terminal nodes of the decision tree, and the plurality of first conditions are associated with nodes other than the plurality of terminal nodes of the decision tree, and/or
wherein the second classification rule is a decision tree, the plurality of second prediction models are associated with a plurality of terminal nodes of the decision tree, and the plurality of second conditions are associated with nodes other than the plurality of terminal nodes of the decision tree.
But Aisu teaches -
wherein the first classification rule is a decision tree (Aisu ¶ 0029 teaches a determination model includes, for example, . . . a classification tree model), the plurality of first prediction models are associated with a plurality of terminal nodes of the decision tree, and the plurality of first conditions are associated with nodes other than the plurality of terminal nodes of the decision tree (Aisu ¶ 0030 teaches the determination model is a function that outputs a label for an inputted data set. For the function, it is possible to use a function represented by a formula having variables for which measured values included in a data set are Substituted and a predetermined parameter, or a function where the relationship between measured values (that is, the plurality of first conditions are associated with nodes other than the plurality of terminal nodes of the decision tree) and a label is represented in an IF-THEN rule format (that is, the plurality of first prediction models are associated with a plurality of terminal nodes of the decision tree); see also Aisu ¶ 0074, which teaches a decision tree)), and/or
wherein the second classification rule is a decision tree, the plurality of second prediction models are associated with a plurality of terminal nodes of the decision tree, and the plurality of second conditions are associated with nodes other than the plurality of terminal nodes of the decision tree
[Examiner notes that “and/or” is interpreted as an “or” condition, and accordingly, is not in any manner other than its usual, common sense meaning as stating alternatives (that is, there is no indication from the Specification that the Applicant uses the word “or” in a technical sense)].
Suzuki, Aklilu, and Aisu are from the same or similar field of endeavor. Suzuki teaches consumed power amount estimation apparatus to estimate a power amount necessary for an electric vehicle based on a parameter used to compensate for information affecting power consumption by running of the electric vehicle based on consumed power amount information. Aklilu teaches a general, non-contextual, generation of object classification models directed to generating a second object classification model. Aisu teaches updating the models based on periodically repeating a comparison of a check target data set and the label obtained on a priority basis. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of Suzuki and Aklilu pertaining to consumed power amount estimation apparatus rule updates with the periodically repeating an accuracy comparison with a check target data set of Aisu. 
The motivation for doing so is to improve accuracy of determinations by classification models using labels or data features that are difficult-to-uniquely identify as a check target data set and using the set to update the determination models. (Aisu ¶ 0050).
Regarding claim 11, the combination of Suzuki and Aklilu teaches all of the limitations of claim 1, as described above in detail. 
Though Suzuki and Aklilu teach the features of a self-adaptive learning process that identifies the best object classification model for a given domain dataset, and to generate (that is, update the first classification rule) another object classification model based on an evaluation of the performance of a given object classification model, the combination of Suzuki and Aklilu does not explicitly teach -
wherein the second processing circuitry determines that the second classification rule is improved from the first classification rule when an evaluation value obtained using the second classification rule is lower than the evaluation value obtained using the first classification rule.
But Aisu teaches -
wherein the second processing circuitry determines that the second classification rule is improved from the first classification rule when an evaluation value obtained using the second classification rule is lower than the evaluation value obtained using the first classification rule (Aisu ¶ 0052 teaches [entropy (that is, an evaluation value) can be used] as an index indicating the degree of variation; Aisu ¶ 0053 teaches [t]he selector 107 compares the entropy computed in this manner with a predetermined threshold value to select . . . a certain number of data sets whose entropy (that is, an evaluation value) is larger than . . . a certain number of data sets in descending (that is, lower) order (that is, an evaluation value obtained using the second classification rule is lower) of their entropy (that is, as “larger,” than the other ).
Suzuki, Aklilu, and Aisu are from the same or similar field of endeavor. Suzuki teaches consumed power amount estimation apparatus to estimate a power amount necessary for an electric vehicle based on a parameter used to compensate for information affecting power consumption by running of the electric vehicle based on consumed power amount information. Aklilu teaches a general, non-contextual, generation of object classification models directed to generating a second object classification model. Aisu teaches updating the models based on periodically repeating a comparison of a check target data set and the label obtained on a priority basis. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of Suzuki and Aklilu pertaining to consumed power amount estimation apparatus rule updates with the periodically repeating an accuracy comparison with a check target data set of Aisu. 
The motivation for doing so is to improve accuracy of determinations by classification models using labels or data features that are difficult-to-uniquely identify as a check target data set and using the set to update the determination models. (Aisu ¶ 0050).
Regarding claim 12, the combination of Suzuki and Aklilu teaches all of the limitations of claim 1, as described above in detail. 
Though Suzuki and Aklilu teach the features of a self-adaptive learning process that identifies the best object classification model for a given domain dataset, and to generate (that is, update the first classification rule) another object classification model based on an evaluation of the performance of a given object classification model, the combination of Suzuki and Aklilu does not explicitly teach -
But Aisu teaches -
wherein the second processing circuitry determines to update the first classification rule when the evaluation value is more than a threshold, and determines not to update the first classification rule when the evaluation value is lower than or equal to the threshold (Aisu ¶ 0053 teaches [t]he selector 107 compares the entropy computed in this manner with a predetermined threshold value to select, as check target data sets, a certain number of data sets whose entropy is larger than the threshold value (that is, the evaluation value is more than a threshold); Aisu ¶ 0055 teaches that [t]he selector 107, for example, sets a high priority to a check target data set with a large degree of label variation (in other words, a “low priority” is determines not to update the first classification rule when the evaluation value is lower than or equal to the threshold)).
Suzuki, Aklilu, and Aisu are from the same or similar field of endeavor. Suzuki teaches consumed power amount estimation apparatus to estimate a power amount necessary for an electric vehicle based on a parameter used to compensate for information affecting power consumption by running of the electric vehicle based on consumed power amount information. Aklilu teaches a general, non-contextual, generation of object classification models directed to generating a second object classification model. Aisu teaches updating the models based on periodically repeating a comparison of a check target data set and the label obtained on a priority basis. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of Suzuki and Aklilu pertaining to consumed power amount estimation apparatus rule updates with the periodically repeating an accuracy comparison with a check target data set of Aisu. 
The motivation for doing so is to improve accuracy of determinations by classification models using labels or data features that are difficult-to-uniquely identify as a check target data set and using the set to update the determination models. (Aisu ¶ 0050).
Regarding claim 13, the combination of Suzuki and Aklilu teaches all of the limitations of claim 1, as described above in detail. 
Though Suzuki and Aklilu teach the features of a self-adaptive learning process that identifies the best object classification model for a given domain dataset, and to generate (that is, update the first classification rule) another object classification model based on an evaluation of the performance of a given object classification model, the combination of Suzuki and Aklilu does not explicitly teach -
But Aisu teaches -
wherein the evaluation value is an average value of errors, a maximum value of errors, or a minimum value of errors or a medium value of errors (Aisu ¶ 0052 teaches [entropy can be used] as an index indicating the degree of variation (that is, “degree of variation” is a value of errors), . . . which is calculated based on the number of determination models used to provide labels to each data set and the labels provided to the data set (that is, the resulting entropies pertain to a spread of errors including a maximum value of errors, or a minimum value of errors or a medium value of errors)).
[Examiner notes that “or” is interpreted simply as an “or” condition, and accordingly, is not in any manner other than its usual, common sense meaning as stating alternatives (that is, there is no indication from the Specification that the Applicant uses the word “or” in a technical sense)].
Suzuki, Aklilu, and Aisu are from the same or similar field of endeavor. Suzuki teaches consumed power amount estimation apparatus to estimate a power amount necessary for an electric vehicle based on a parameter used to compensate for information affecting power consumption by running of the electric vehicle based on consumed power amount information. Aklilu teaches a general, non-contextual, generation of object classification models directed to generating a second object classification model. Aisu teaches updating the models based on periodically repeating a comparison of a check target data set and the label obtained on a priority basis. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of Suzuki and Aklilu pertaining to consumed power amount estimation apparatus rule updates with the periodically repeating an accuracy comparison with a check target data set of Aisu. 
The motivation for doing so is to improve accuracy of determinations by classification models using labels or data features that are difficult-to-uniquely identify as a check target data set and using the set to update the determination models. (Aisu ¶ 0050).
13.	Claims 3-5 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20150151637 to Suzuki et al. [hereinafter Suzuki] in view of US Published Application 20060074829 to Aklilu et al. [hereinafter Aklilu] and US Published Application 20120232783 to Calkins et al. [hereinafter Calkins].
Regarding claim 3, the combination of Suzuki and Aklilu teaches all of the limitations of claim 1, as described in detail above. 
Though Suzuki and Aklilu teach the features of consumed energy prediction based on group rules and updating such models, the combination of Suzuki and Aklilu, however, does not explicitly teach -
the second processing circuitry is configured to perform first prediction of consumed energy for the mobile apparatus using the first classification rule, 
the second processing circuitry is configured to perform second prediction of consumed energy for the mobile apparatus using the second classification rule, 
the second processing circuitry is configured to evaluate of the first prediction and performance of the second prediction based on actual values of consumed energy, 
the second processing circuitry is configured to determine to use the second classification rule in prediction of consumed energy for the mobile apparatus when the second processing circuitry determines that the performance of the second prediction is higher than the performance of the first prediction, and,
the second processing circuitry is configured to determine to use the first classification rule in prediction of consumed energy consumed for the mobile apparatus when the second processing circuitry determines that the performance of the first prediction is higher that the performance of the second prediction.
But Calkins teaches -
the second processing circuitry is configured to perform first prediction of consumed energy for the mobile apparatus using the first classification rule (Calkins ¶ 0006 teaches determining whether energy consumption data is associated with road segment data for each evaluated road segment (that is, each evaluated road segment includes first prediction of consumed energy for the mobile apparatus using the first classification rule)), and
the second processing circuitry is configured to perform second prediction of consumed energy for the mobile apparatus using the second classification rule (Calkins ¶ 0010 teaches if a first road segment represented by the map data is not associated with energy consumption data, the processor predicts a first energy consumption value for the first road segment by using a second energy consumption value associated with a second road segment having similar physical characteristics (that is, performs second prediction of consumed energy for the mobile apparatus using the second classification rule)), 
the second processing circuitry is configured to evaluate performance of the first prediction and performance of the second prediction based on actual values of consumed energy (Calkins ¶ 0073 teaches the vehicle system collects energy consumption data as the vehicle is driven in a region, so the energy consumption data is more accurate as it is based on the vehicle's actual consumption for a particular driver (that is, based on actual values of consumed energy)), 
the second processing circuitry is configured to determine to use the second classification rule in prediction of consumed energy for the mobile apparatus when the second processing circuitry determines that the performance of the second prediction is higher than the performance of the first prediction, and
the second processing circuitry is configured to determine to use the first classification rule in prediction of consumed energy consumed for the mobile apparatus when the second processing circuitry determines that the performance of the first prediction is higher that the performance of the second prediction (Calkins ¶ 0072 teaches at block 714, the method 700 stops after determining the most energy efficient route (that is, by determining the most energy efficient route, Calkins teaches evaluates performance of the first prediction and performance of the second prediction . . . [and] determines to use the second classification rule [or] the first classification rule)).
Suzuki, Aklilu, and Calkins are from the same or similar field of endeavor. Suzuki teaches consumed power amount estimation apparatus to estimate a power amount necessary for an electric vehicle based on a parameter used to compensate for information affecting power consumption by running of the electric vehicle based on consumed power amount information. Aklilu teaches a general, non-contextual, generation of object classification models directed to generating a second object classification model. Calkins teaches selection of a rule by predicting energy consumption based on a learned association rather than from a calculated energy consumption equation. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of the combination of Suzuki and Aklilu pertaining to consumed power amount estimation apparatus including model updates with the optimum energy efficient rule selection of Calkins. 
The motivation for doing so is to because it is beneficial to collect energy consumption data as the vehicle is driven in a region, so as the energy consumption data is more accurate as it is based on the vehicle's actual consumption for a particular driver. (Calkins ¶ 0073).
Regarding claim 4, the combination of Suzuki, Aklilu, and Calkins teaches all of the limitations of claim 3, as described in detail above. 
Suzuki teaches -
wherein the second processing circuitry is configured to perform the first prediction and the second prediction using a third of the traveling data acquired after the second classification rule is generated (Suzuki ¶ 0066 teaches a history data storage unit 20a and a fixed data storage unit 20b. History data associated with EV power consumption is assumed to be stored in the history data storage unit 20a (that is, history data having been acquired, which is traveling data acquired after the second classification rule is generated)).
Regarding claim 5, the combination of Suzuki, Aklilu, and Calkins teaches all of the limitations of claim 4, as described in detail above.
Calkins teaches -
wherein the second processing circuitry is configured to perform the first prediction and the second prediction further using a fourth of the traveling data acquired before the second classification rule is generated (Suzuki ¶ 0066 teaches a history data storage unit 20a and a fixed data storage unit 20b. . . . Fix data associated with EVE power consumption is assumed to be stored in the fixed data storage unit 20b (that is, fixed data (such as “static” data) pre-exists the rules, such that traveling data acquired before the second classification rule is generated)).
14.	Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20150151637 to Suzuki et al. [hereinafter Suzuki] in view of US Published Application 20060074829 to Aklilu et al. [hereinafter Aklilu] and US Published Application 20180096606 to Moreira-Matias et al. [hereinafter Moreira-Matias].
Regarding claim 7, the combination of Suzuki and Aklilu teaches all of the limitations of claim 1, as described above in detail. 
Though Suzuki and Aklilu teach the features of consumed energy prediction based on group rules and updating such models, the combination of Suzuki and Aklilu, however, does not explicitly teach -
wherein at least one of the plurality of first prediction models or at least one of the plurality of second prediction models is a sum of a plurality of types of models.
But Moreira-Matias teaches -
wherein at least one of the plurality of first prediction models or at least one of the plurality of second prediction models is a sum of a plurality of types of models (Moreira-Matias ¶ 0014 teaches [p]redictive assignments can be made, e.g., through a two-stage ensemble (that is, a sum) that performs a selection, from among various predictive models in multiple classes of predictive models, of a predictive model from each class in a first stage and then provides an output based on a combination of the selected predictive model (that is, at least one of the plurality of first prediction models or at least one of the plurality of second prediction models is a sum of a plurality of types of model)).
Suzuki, Aklilu, and Moreira-Matias are from the same or similar field of endeavor. Suzuki teaches consumed power amount estimation apparatus to estimate a power amount necessary for an electric vehicle based on a parameter used to compensate for information affecting power consumption by running of the electric vehicle based on consumed power amount information. Aklilu teaches a general, non-contextual, generation of object classification models directed to generating a second object classification model. Moreira-Matias teaches predictive and collaborative framework for on-demand transport dispatching systems for a fleet of autonomous electric vehicles. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of the combination of Suzuki and Aklilu pertaining to consumed power amount estimation apparatus including model updates with the ensemble prediction models of Moreira-Matias. 
The motivation for doing so is to improve predictive assignments with multiple models in an ensemble model structure because the ensemble allows for smooth selection between one of the two types of models without discarding the results from the other, non-selected model(s). (Moreira-Matias ¶ 0032).
Response to Arguments
15.	 Examiner has fully considered the Applicant’s arguments, and responds below, accordingly.
16.	Applicant submits that the instant claims overcome the rejections under Section 101. (Response at pp. 14-22). 
Examiner respectfully disagrees in view of the rejections set out hereinabove, and further responds to Applicant’s arguments below. 
A.	Applicant submits that the amended claims do not recite an abstract idea as a mental process under the 2019 PEG. (Response at p. 15). Applicant relies upon (a) the October 2019 Update relating to defining a “mental process,” (b) the guidance of Example 37 of the Example 37 of the 2019 PEG Examples in relation to “memory,” and (c) the recitation of generic computer components in the claims.
Examiner respectfully disagrees because the claims recite an abstract idea. The enumerated groupings of abstract ideas defined as “mental processes,” in which concepts are performed in the human mind (including an observation, evaluation, judgment, opinion). MPEP § 2106.04(a). The claim is directed to steps of “specify,” and “determine,” which are mental processes. (MPEP § 2106.04(a)(2) subsection III). Also, the claim is directed aspects of to “calculate,” which are mathematical concepts. (MPEP § 2106.04(a)(2) subsection I). Accordingly, the claims recite an abstract idea.
With respect to “Example 37” of the Guidance, claim 2 of the example does not recite an abstract idea because the “determining step” of “determining the amount of use of each icon using a processor that tracks how much memory has been allocated to each application associated with each icon over a predetermined period of time” and therefore requires a processor accessing computer memory indicative of application usage. Accordingly, this step of exemplar claim 2 of Example 37 of the Guidance is not practically performed in the human mind, and therefore is not an abstract idea. 
In contrast, Applicant’s claims merely recite “server,” “an information device,” a "memory,” first and second “processing circuitry,” which are generic computer components used for data storage and access of travel data and/or classification rules that are “apart” from a status or condition exhibited by the generic computer components.
With resepct to Applicant’s generic computer components, “the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept.” (MPEP § 2106.04(a)(2) subsection III.C). Accordingly, the Applicant’s claims recite a mental process, and a mathematical concept, that are directed to an abstract idea.
B.	Applicant argues that “[e]ven assuming arguendo that the claims are directed to certain ‘mental steps,’ . . . the amended claims certainly integrate the concept into a practical application.” (Response at p. 17).
Applicant submits that “the Office [has not] provided a prima facie argument [of an abstract idea of Applicant’s claims]. Further, under Prong Two, the claim integrates the alleged abstract idea into a practical application.” (Response at p. 19).
Generally, whether a judicial exception is integrated into a practical application, the "evaluat[ion undertaken] is whether the claim as a whole integrates the recited judicial exception into a practical application of the exception in Step 2A Prong Two. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception . . . .” (MPEP ¶ 2106.04(d)).
Examiner submits that the rejection points to those limitations that form the abstract idea (that is, a mental process or a mathematical concept), and that the claims recite “merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea,” (MPEP § 2106.04(d) subsection I), and accordingly, do not integrate the abstract idea of Applicant’s claims into a practical application.
Also, Applicant submits that “the claims integrate the alleged abstract idea into a practical application” in a conclusory manner. Accordingly, without more, the claims do not integrate the abstract idea of Applicant’s claims into a practical application.
C.	Applicant submits that the amended claims are not directed to an abstract idea, so the ‘significantly more’ inquiry under Step 2B of Alice/Mayo is unnecessary. . . . Nevertheless, Applicant respectfully submits that the claims also amount to ‘significantly more’ than any alleged ‘abstract idea.’” (Response at p. 19). Applicant points to Examiner’s reliance on “the additional circuitry elements and acquiring element, which are recited at a high level of generality, provide computer functions that do not add meaningful limits to practicing the abstract idea.” (Response at p. 20).
Under Alice, Step 2B, an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. (MPEP § 2106.05, subsection I). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. (Id.). 
Also, It is notable that mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2B. (Id.). Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry. (Id.).
With regard to Applicant’s circuitry, the specification simply recites “processing circuitry:”
elements shown in Fig. 1 may be configured by circuitry for the claim as a whole. For example, the traveling state manager 51 may be configured by first processing circuitry, and the predictor 41, the prediction evaluator 61 and the model update manager 71 may be configured by second processing circuitry. 
(Specification, p. 5, line 35, to p. 6, line 4). Without more, a person having ordinary skill in the art would understand that the broadest reasonable interpretation of a “processing circuitry” is a processor device accompanied by memory storing instructions executed by the processor to perform the claim limitations. That is, Applicant’s claims recite an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.
With respect to activities that are not “abstract ideas,” Examiner points to the Example 39 of the Guidance directed to a “Method for Training a Neural Network for Facial Detection.” The Guidance generally sets out an example of, inter alia, creating a first training set for a first stage, and creating a second training set comprising the first training set and a subset of output data from a first stage of training for a second stage. This process does not, per the Guidance, result in a claim reciting a judicial exception. 
In view of Example 39, Examiner notes aspects of the application are directed to forming a model constructed using “training data.” (Specification at p. 24, lines 8-10; see also, e.g., Specification at p. 25, lines 1-4). Specifically, the application recites, inter alia:
In this case, in step S102, the learning data belonging to the target group is divided into "K" pieces (the number of crossing). "K" is an integer of 2 or greater. Among them, one piece is used as test data and the remaining "K-1" pieces are used as training data. A model is constructed using the training data.
Specification, Fig. 14 & page 25, lines 6-11). The claims, however, merely recite “calculate a predicted value of consumed energy of the mobile apparatus.” (Claim 1, ll. 21-22). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 20 USPQ2d 1057 (Fed. Cir. 1993).
17.	Applicant submits that the instant claims overcome the cited prior art of, inter alia, Suzuki in view of Aisu. (Response at pp. 22-25).
Examiner agrees, to which the cited prior art of Aklilu is cited as teaching the features as set out in detail in the new grounds of rejection hereinabove. Thus, Applicant’s arguments with respect to the claims have been fully considered but are moot because the new grounds of rejection do not rely the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
19.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
(US Published Application 20140162219 to Stankoulov) teaches a rule may include various specific elements depending on the type of rule being implemented and any attributes that may be associated with the rule, which may include a threshold (which may be defined as a curve) and the rule may identify an event whenever sensed data (e.g., driving speed) exceeds the threshold. As another example, in some embodiments a rule may include multiple thresholds. 
(Cauwer et al., “Energy Consumption Prediction for Electric Vehicles based on Real-World Data,” Energies (2015)) teaches Electric vehicle (EV) energy consumption is variable and dependent on a number of external factors such as road topology, traffic, driving style, ambient temperature, etc. The goal of this paper is to detect and quantify correlations between the kinematic parameters of the vehicle and its energy consumption.
20.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.S./
Examiner, Art Unit 2122

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122